Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Lev Iwashko on 02/10/2022.
	The application has been amended as follows:
	Claim 1 is amended to:
1. 	A cable tie wrapping device, comprising:
a pole having an elongate shape; 
a tie wrapping assembly disposed on a first end of the pole to wrap a cable tie around a cable, and to cut the cable tie in response to the cable tie being tied; 
a handle assembly disposed on a second end of the pole at a distance away from the tie wrapping assembly equivalent to a length of the pole to control the tie wrapping assembly in response to manipulation of the handle assembly; and
an electromagnetic shielding unit disposed on at least a portion of the tie wrapping assembly to prevent movement of an electromagnetic field from the cable to at least one of the pole, the tie wrapping assembly, and the handle assembly.
	Claim 7 is amended to:

	a pole; 
	a tie wrapping assembly disposed on a first end of the pole to wrap a cable tie around a cable, and to cut the cable tie in response to the cable tie being tied, comprising: 
		a tie connecting member to receive the cable tie on an interior surface thereof, the tie connecting member comprising: 
			a first section, and 
			a second section hingedly disposed on at least a portion of the first section, such that the first section pivots from open in a first position toward a center point between the first section and the second section to be closed in a second position, and pivot from closed in the second position to open away from the center point between the first section and the second section in the first position; and 
		a retractable blade disposed on at least a portion of the tie connecting member to extend in response to the tie connecting member being closed around the cable; and
	a handle assembly disposed on a second end of the pole to control the tie wrapping assembly in response to manipulation of the handle assembly; and
	an electromagnetic shielding unit disposed on at least a portion of the tie wrapping assembly to prevent movement of an electromagnetic field from the cable to at least one of the pole, the tie wrapping assembly, and the handle assembly.
Claim 6 is cancelled.

Allowable Subject Matter
Claims 1-5, 7 are allowed.

the prior art does not disclose or render obvious a cable tie wrapping device comprising"... an electromagnetic shielding unit disposed on at least a portion of the tie wrapping assembly to prevent movement of an electromagnetic field from the cable to at least one of the pole, the tie wrapping assembly, and the handle assembly.” as set forth in claim 1 and 7. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 1-5, 7 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799